—In this CPLR article 78 proceeding transferred to this court pursuant to CPLR 7804 (subd [g]), the administrative determination of November 1, 1977 by the Police Commissioner, dismissing the petitioners from employment, is annulled, on the law, and the proceeding remanded to the respondent commissioner for consideration of the entire record, without costs. The Police Commissioner must have the entire record available for consideration before he can dismiss or otherwise discipline a police officer. (L 1940, ch 834 § 1; Matter of Wallace v Murphy, 21 NY2d 433; Matter of Kelly v Monaghan, 9 AD2d 92.) The determination dismissing petitioners as police officers was made on November 1, 1977. However, the transcripts of the testimony of several of the witnesses, relatives of the complainants, whose charges resulted in the dismissal, were not prepared and certified until some six months later. It cannot be said that their corroborating testimony was unnecessary to the determination. Concur—Murphy, P. J., Kupferman, Birns, Lupiano and Ross, JJ.